 4:19-cv-03106-RGK-PRSE Doc # 57 Filed: 03/02/21 Page 1 of 1 - Page ID # 426




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ALBERT JASO,                                               4:19CV3106

                    Plaintiff,
                                                             ORDER
       vs.

MARK SCHLECHT, in his individual
capacity; OMAR CASTELLANOS, in
his individual capacity; and BRETT
AREA, in his individual capacity,

                    Defendants.


      IT IS ORDERED that Defendants’ motion for sanctions and/or to continue
progression deadlines (Filing 55) is granted in part and denied in part, as follows:

       1.     The case progression schedule (Filing 29) is stayed, and the final
pretrial conference scheduled for April 8, 2021, is cancelled. The conference will be
rescheduled as needed.

      2.     In all other respects, Defendants’ motion is denied without prejudice.

      Dated this 2nd day of March, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
